Case 5:17-cv-01509-EEF-MLH Document 52 Filed 04/25/19 Page 1 of 1 PageID #: 478



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 RODRICUS CRAWFORD, ET AL                 CIVIL ACTION NO. 5:17-cv-01509

 VERSUS                                   JUDGE ELIZABETH E. FOOTE

 CADDO PARISH CORONER’S
 OFFICE, ET AL                            MAGISTRATE JUDGE MARK L. HORNSBY

                                 NOTICE OF APPEAL

       Notice is hereby given that Defendant James Traylor, M.D. hereby appeals to the

 United States Court of Appeals for the Fifth Circuit from the Memorandum Ruling (Dkt.

 No. 49) filed on March 28, 2019, and signed on March 29, 2019. The ruling on Dr.

 Traylor’s Motion to Dismiss (Dkt. No. 26) involves issues of law in the denial of a

 government agent’s claim of qualified immunity.

                                          Respectfully Submitted,

                                          JEFF LANDRY
                                          ATTORNEY GENERAL
 Casten & Pearce, APLC
 Post Office Box 1180                     By:  /s/Brian D. Smith
 Shreveport, LA 71163-1180                     Brian D. Smith, La. Bar No. 12151
 Telephone (318) 221-3444                      (Lead Attorney)
 Facsimile (318) 221-8811                      Special Assistant Attorney General
 bsmith@castenandpearce.com               ATTORNEY FOR DEFENDANT, JAMES M.
                                          TRAYLOR, MD

                                   CERTIFICATE OF SERVICE

       I do hereby certify that on April 25, 2019, I presented the foregoing Notice of

 Appeal to the Clerk of Court for uploading to the CM/ECF system and service on all parties

 through the CM/ECF system.

                                                   /s/Brian D. Smith
                                                 Brian D. Smith
